Citation Nr: 0918194	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-02 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus, formerly 
claimed as service connection for residuals of a head injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2008, the Veteran appeared and testified at a Travel 
Board hearing at the Waco RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the record on appeal.

The Board notes that the Veteran was awarded service 
connection for right ear hearing loss in a December 2008 
rating decision.  Additionally, the Veteran initially sought 
service connection for residuals of a head injury, including 
vertigo and tinnitus.  The Board finds that under the 
circumstances, the claim is properly characterized as 
described on the cover page of this decision.  Further, in 
February 2009, the Veteran submitted additional evidence 
without a waiver of agency of original jurisdiction review.  
The Board finds that as the Veteran's claims are being 
granted based upon the newly submitted evidence, remand to 
the RO for readjudication is unnecessary.  See 38 C.F.R. 
§ 20.1304.

In October 2008, the Board remanded the Veteran's claim for 
further evidentiary development-including a VA examination.  
The requested action was completed and the case is 
appropriately before the Board for review.  




FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is attributable to 
his period of active duty.

2.  The Veteran's tinnitus is attributable to his period of 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing 
loss have been met.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus have 
been met.  38 U.S.C.A. §§ 1110, 51707 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the Veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide notice involving the downstream elements 
of rating and effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran essentially contends that either the acoustic 
trauma or head injury in service caused his current left ear 
hearing loss and tinnitus.  There is no question that the 
Veteran is currently diagnosed as having left ear hearing 
loss and tinnitus.  Thus, the relevant question before the 
Board is whether these disabilities had their onset in 
service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The Veteran's enlistment medical examination does not contain 
any reference to a preexisting head injury.  The enlistment 
audiological examination revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
15
15

No speech recognition tests were performed upon enlistment, 
nor was any hearing disability noted.  

The Veteran's service treatment records (STRs) reflect that 
the Veteran was hit in the head with a car tire in January 
1976.  He sought medical treatment and complained of 
headaches.  The Veteran reported pain on his temples and 
persistent bilateral pain behind his eyes.  In a January 1976 
treatment note, the Veteran was noted to have good pupil 
reflexes, but experienced headaches and blurred vision.

Upon separation medical examination in July 1980, the 
Veteran's in-service head injury was noted, as was a 5 to 10 
second loss of consciousness.  He was further noted to have 
no complications, no sequelae of the injury.

The Veteran's audiological examination at separation revealed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
15
25

No speech recognition tests were performed at discharge.  
Further, there was no bilateral hearing disability noted.  
This was slightly worse hearing than he had when he entered 
service.

The Veteran has indicated that while in service, he was 
exposed to jet engine noise on a regular basis.  He reported 
that his hearing loss has progressively worsened since 
service separation.  

In his January 2004 substantive appeal, the Veteran indicated 
that he experiences vertigo and tinnitus.  The Veteran 
recalled that upon his head injury, he experienced ringing in 
his ears and was told it would eventually subside.  He 
related that the ringing comes and goes, but it has never 
fully stopped.  As for his hearing loss, the Veteran advised 
that while in service, he was sometimes given ear protection 
and sometimes was not.  He was also required to stand in 
close proximity to all aircrafts.  

In October 2004, the Veteran sought private medical treatment 
complaining of intermittent vertigo.  He reported that when 
he moved his head from side to side, the vertigo began 
causing a "room-spinning sensation."  He advised that the 
incidents of vertigo occurred primarily when he would lie 
down and sit up, or when he bent his head over.  These 
incidents typically lasted several minutes.  The Veteran 
reported associated nausea, but no vomiting.  He experienced 
no motor or sensory changes and denied palpations or blacking 
out.  There were no headaches, sweating or diaphoresis noted.  
Noted was the Veteran's in-service head injury and noise 
exposure.  The Veteran was assessed as having balance 
disturbance and likely positional vertigo.  Upon ENG, the 
Veteran was found to have a peripheral vestibular problem on 
the right side, and not positional vertigo.  

Pursuant to the Board's remand, in November 2008 the Veteran 
underwent a VA audiological and neurological examination.  
The Veteran had reported in-service noise exposure, as well 
as post-service occupational noise exposure.  He also related 
that he has experienced ringing in his ears since he was hit 
in the head during service.  Upon audiological evaluation, 
the Veteran's puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
20
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The Veteran was diagnosed as having 
high-frequency sensorineural hearing loss and constant, 
bilateral tinnitus.  The examiner indicated that at the time 
of the Veteran's 1976 in-service head injury, he had not 
reported any hearing loss or tinnitus, and opined that it was 
less likely than not that the Veteran's hearing loss and 
tinnitus were do to his in-service head injury.  The examiner 
further indicated that the Veteran's left ear hearing from 
enlistment to separation did not reveal a significant change, 
and as such, it was less likely than not due to service.  The 
examiner also opined that as there were no complaints of 
tinnitus in the STRs, and the Veteran had significant post-
military noise exposure, his tinnitus was less likely than 
not related to his in service noise exposure.  

The neurological examiner noted that upon review of the 
Veteran's STRs, his in-service head injury in 1976 was 
consistent with a mild concussion.  The examiner opined that 
this type of injury would not likely induce hearing loss or 
tinnitus.  The examiner indicated that head trauma and noise 
exposure would likely induce hearing loss at the time of 
event, but would not likely cause a progressive loss in 
subsequent years.  As such, the examiner opined that the 
Veteran's hearing loss was not linked to his in-service head 
injury or noise exposure. 

In February 2009, the Veteran underwent a private 
audiological examination and was diagnosed as having mild to 
severe sloping sensorineural hearing loss with excellent 
speech discrimination, bilaterally.  In a separate letter, 
the audiologist indicated that the Veteran had a history of 
in-service noise exposure and an in-service head injury 
resulting in ringing in the ears.  The Veteran reported 
difficulty hearing and constant tinnitus.  The audiologist 
indicated that after review of the Veteran's STRs, her 
opinion was that the Veteran's hearing loss and tinnitus were 
likely related to the acoustic noise trauma he experienced 
during service.  She based her opinion on the Veteran's in-
service noise exposure as well as what she describes as a 
"significant" difference in hearing between his enlistment 
and separation audiological examinations.  

Upon careful review of the evidence of record, the Board 
finds that there is reasonable doubt regarding the origin of 
the Veteran's left ear hearing loss and tinnitus.  There are 
two competing medical opinions of record, both based upon 
review of the relevant medical records, regarding the 
likelihood that his left ear hearing loss and tinnitus are 
related to service.  The Veteran has reported that the 
ringing in his ears had its onset since his head injury in 
service-this establishes continuity of symptomatology.  
Also, the Veteran's reports of in-service noise exposure from 
aircraft and gunfire are consistent with his service duties 
as a security police officer.  As such, the Board finds the 
evidence for and against the Veteran's claim is at least in 
relative equipoise and grants service connection for left ear 
hearing loss and tinnitus.  


ORDER

Service connection for left ear hearing loss is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


